United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
DEPARTMENT OF ENERGY, WESTERN
AREA POWER ADMINISTRATION,
Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1592
Issued: February 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2015 appellant, through counsel, filed a timely appeal from a May 15, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than two
percent impairment of the right leg, for which he received a schedule award.
On appeal, counsel contends that appellant has greater impairment. He requests that the
Board remand the case and direct OWCP to approve an impairment rating as outlined by an
OWCP referral physician.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 21, 2013 appellant, then a 43-year-old journeyman lineman,
sustained right ankle sprain, right knee contusion, and right lateral meniscus derangement when
he fell 25 to 30 feet from a power pole.2 It authorized right knee arthroscopy with partial lateral
meniscectomy and anteromedial plica resection, and right knee chondroplasty, undersurface
patella, medial femoral condyle, and lateral tibial plateau performed on February 5, 2014 by
Dr. Ryan L. Hartman, a Board-certified orthopedic surgeon.
On August 11, 2014 appellant filed a claim for a schedule award (Form CA-7) and
submitted an impairment evaluation dated May 30, 2014 in which Dr. Kevin J. O’Toole, an
attending physician Board-certified in occupational medicine, described his accepted right knee
injuries. Dr. O’Toole examined the right and left knees. The right knee was without effusion.
Active range of motion was measured in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
Dr. O’Toole found appellant’s effort to be self-limited. Passive motion during McMurray’s
testing showed movement well beyond his active endpoints, completely without resistance.
Dr. O’Toole, therefore, relied on right knee measurements last reported by Dr. Hartman who
found full extension and 128 degrees of flexion. The left knee measured +15 degrees of
extension and 128 degrees of flexion. Suprapatellar circumference was measured at 20.5 inches
in both legs. There was no joint line tenderness. Patellar grind was negative. The calf was
supple and nontender. Dr. O’Toole assessed status post right knee arthroscopy which included
chondroplasty for grade 3 changes of the lateral tibial plateau and grade 3 changes of the lateral
patellar facet, medial femoral condyle, and undersurface of the patella. He also assessed status
post “15 percent lateral meniscectomy” and status post resection of anteromedial plica.
Dr. O’Toole noted that appellant had completed postoperative rehabilitation, was released
to full duty, and had reached maximum medical improvement as determined by Dr. Hartman and
Dr. Tracey L. Stefanon, a physician Board-certified in occupational medicine.3
Dr. O’Toole rated appellant’s impairment under the sixth edition of the A.M.A., Guides.4
He noted that, under Table 16-3, Knee Regional Grid, the most appropriate category would be
for the diagnosis of primary knee joint arthritis as it was the most serious condition. Dr. O’Toole
advised that appellant had a class 1 impairment due to a three-millimeter cartilage interval, fullthickness articular cartilage defect with a default value of seven percent. He found a grade
modifier 1 for Functional History (GMFH) based on appellant’s responses to a lower limb
questionnaire in which he reported moderate pain going up or down stairs. Dr. O’Toole
expected these symptoms to improve with time. He found a grade modifier 0 for Physical
Examination (GMPE) as appellant’s physical examination findings were consistently
unremarkable compared to the examinations performed by Drs. Hartman and Stefanon.
2

Appellant stopped work on June 21, 2013 and returned to full-time, light-duty work on July 29, 2013. As of
September 4, 2013 he performed full-time work with no restrictions.
3

On May 5, 2014 Dr. Hartman released appellant to return to full-duty work with no restrictions or need for
further medical treatment.
4

A.M.A., Guides (6th ed. 2009).

2

Dr. O’Toole found a grade modifier 2 for Clinical Studies (GMCS) as magnetic resonance
imaging (MRI) scan findings were consistent with his diagnosis with moderate changes evident.
He then applied the net adjustment formula and concluded that appellant had seven percent right
lower extremity permanent impairment which represented three percent whole person
impairment.
In an August 26, 2014 report, Dr. Morley Slutsky, a physician Board-certified in
occupational medicine and an OWCP medical adviser, reviewed the medical record, including
Dr. O’Toole’s May 30, 2014 report. He noted that Dr. O’Toole rated appellant as if he had a full
thickness articular cartilage defect or three millimeters of joint space narrowing in the right knee
joint. Dr. Slutsky advised that the right knee surgical report identified grade 3 changes
equivalent to partial thickness articular cartilage defects and not full thickness defects. He
related that Dr. O’Toole did not document the knee x-rays performed on May 30, 2014 and joint
space measurements taken in all three knee compartments. Dr. Slutsky suggested that he be
asked whether he performed right knee x-rays on May 30, 2014 and if so, to provide his
measurements for all three right knee compartments. If Dr. O’Toole had not performed such xrays, then he should be asked to explain how he determined that there were three millimeters of
joint space narrowing in the primary knee joint.
Dr. Slutsky used the diagnosis-based method in the sixth edition of the A.M.A., Guides to
rate impairment of appellant’s right knee with a diagnosis of partial lateral meniscectomy, the
most impairing diagnosis, which resulted in a class 1 impairment. He found a grade modifier 1
for functional history under Table 16-6, page 516 and a grade modifier 0 for physical
examination under Table 16-7, page 517. Dr. Slutsky found that no grade modifier was
applicable for clinical studies. He applied the net adjustment formula and found that appellant
had two percent right leg impairment which represented three percent whole person impairment.
Dr. Slutsky concluded that appellant reached maximum medical improvement on May 30, 2014.
By letter dated March 12, 2015, QTC Medical Services, OWCP’s medical appointment
scheduler, referred appellant, together with the case record, a list of questions, and a statement of
accepted facts, to Dr. John D. Douthit, a Board-certified orthopedic surgeon, for a second
opinion evaluation.5
In an April 6, 2015 report, Dr. Douthit noted examining appellant on April 2, 2014. He
reviewed appellant’s history and the medical record. On examination, Dr. Douthit found that
appellant was overweight and had a slight limp favoring his left leg. Appellant had mild
stiffness of the back, but full range of motion of the hips and ankles. Right knee range of motion
was 10/100 degrees and left knee range of motion was 0/130 degrees. Appellant could squat
only to 90 degrees. His knee was stable. There was no joint effusion. There was 1+ crepitation
of the right patellofemoral joint and 1+ crepitation of the left patellofemoral joint. No instability
was noted. Drawer signs and a Lachman sign test were negative. Dr. Douthit summarized that

5

The Board notes that appellant was originally referred to Dr. Alfred C. Lotman, a Board-certified orthopedic
surgeon, for a second opinion evaluation, but his appointment was cancelled because Dr. Lotman did not perform
impairment rating evaluations. Dr. Lotman was then referred him to Dr. Dirk W. Dolbeare, a Board-certified
orthopedic surgeon, however, QTC Medical Services cancelled his appointment.

3

appellant had significant chondromalacia of the medial, femoral, and patellofemoral joints as
noted on the arthroscopic report and confirmed by the prior MRI scan.
Dr. Douthit reviewed postoperative records and advised that appellant had never
recovered to full function. He found that appellant had reached maximum medical improvement
some time ago. There was documentation that appellant had chondromalacia tricompartmental
of the right knee. He also had debridement with minimal lateral meniscectomy, persistent knee
pain, and limited restricted motion. Appellant lacked 10 degrees of extension and only had 100
degrees of flexion. He had a slight limp and was unable to return to work as a lineman because
he could not climb with his right knee difficulties. Dr. Douthit reviewed comparative right and
left knee x-rays and found no difference in the joint space. He measured both joint spaces at five
millimeters, but found no narrowing. There was also no narrowing of the patellofemoral joint
space. Dr. Douthit advised that it was evident from the objective arthroscopic findings that
appellant had a degree of chondromalacia of the joint surfaces not yet evident by narrowing of
the joint based on his x-rays and early osteoarthritis. He noted that the sixth edition of the
A.M.A., Guides, specified that there must be joint space narrowing on weight-bearing x-rays to
use the regional grid and diagnostic criteria for arthritis. The A.M.A., Guides, suggested
alternatives, but Dr. Douthit was unable to find a satisfactory and consistent alternative
diagnosis-based rating. The only alternative method for rating appellant’s right knee impairment
was the stand-alone loss of motion method noted in sections 16.23 and 16.25 of the A.M.A.,
Guides. Dr. Douthit determined that 100 degrees of flexion and -10 degrees of extension yielded
10 percent impairment of the right knee for mild loss of motion. He further determined that his
functional, clinical, and physical findings correlated with a mild restriction of joint motion and
there was no adjustment up or down. Dr. Douthit concluded that the diagnostic method of using
regional grids was inequitable as appellant had no measureable joint space narrowing.
On April 24, 2015 Dr. Slutsky again reviewed the medical record, including
Dr. Douthit’s April 6, 2015 findings. He disagreed with Dr. Douthit’s 10 percent permanent
impairment rating of the right lower extremity as it was based on the range of motion method
using invalid right knee range of motion measurements and a different diagnosis. Dr. Slutsky
noted range of motion measurements taken during appellant’s previous examinations on
December 30, 2013 to February 9, 2015, including Dr. O’Toole’s May 30, 2014 measurements.
He found that his best range of motion was within normal limits (no extension lag and flexion of
at least 110 degrees or greater) based on the medical documents from more than one year ago.
This was in contrast to Dr. Douthit’s findings of right knee motion of -10 to 100 degrees.
Dr. Slutsky advised that his findings may represent a temporary exacerbation of
appellant’s condition, but did not reflect consistent range of motion findings and appellant’s best
effort. Thus, he opined that Dr. Douthit’s use of range of motion measurements to rate
impairment of the knee was based on inconsistent and unreliable findings. Additionally,
Dr. Slutsky documented only one set of measurements, while the A.M.A., Guides, required that
three tests of active range of motion measurements be obtained, and the greatest number be used
for final rating calculations. Further, he reported that the A.M.A., Guides, indicate that range of
motion be used primarily as a grade modifier and not as the primary impairment method.
Dr. Slutsky reiterated his prior impairment calculations based on a diagnosis of partial lateral
meniscectomy and concluded that appellant had two percent right leg impairment. He advised
that appellant reached maximum medical improvement on April 2, 2015 the date of Dr. Douthit’s

4

evaluation. Dr. Slutsky related that Dr. Douthit provided a detailed examination which allowed
him to find that appellant’s right knee condition had stabilized at that time and no further
treatment was planned. He concluded that appellant’s condition was not expected to change
significantly from the date of maximum medical improvement.
In a May 15, 2015 decision, OWCP granted appellant a schedule award for two percent
impairment of the right lower extremity based on Dr. Slutsky’s opinion.
LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions, and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function, or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.7 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.8 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.9 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.10
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the ankle, the relevant portion of the leg (foot) for the
present case, reference is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page
501.11 After the Class of Diagnosis (CDX) is determined from the Foot and Ankle Regional
Grid (including identification of a default grade value), the net adjustment formula is applied
using the grade modifier for functional history, grade modifier for physical examination and
grade modifier for clinical studies. The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).12 Under Chapter 2.3, evaluators are directed to provide reasons
6

5 U.S.C. § 8107.

7

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

8

Id.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3, Exhibit 1
(January 2010); id., Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
10

See Dale B. Larson, 41 ECAB 481, 490 (1990); id., Chapter 3.700.3.a.3 (January 2010). This portion of
OWCP procedures provide that the impairment rating of a given scheduled member should include any preexisting
permanent impairment of the same member or function.
11

See A.M.A., Guides 501-7 (6th ed. 2008).

12

Id. at 515-22.

5

for their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.13
Chapter 16 of the sixth edition of the A.M.A., Guides, pertaining to the lower extremities,
provides that diagnosis-based impairment is “the primary method of calculation for the lower
limb” and that most impairments are based on the diagnosis-based impairment where impairment
class is determined by the diagnosis and specific criteria as adjusted by the grade modifiers for
functional history, physical examination and clinical studies. Chapter 16 further provides:
“Alternative approaches are also provided for calculating impairment for
peripheral nerve deficits, complex regional pain syndrome, amputation and range
of motion. Range of motion is primarily used as a physical examination
adjustment factor and is only used to determine actual impairment values when it
is not possible to otherwise define impairment.”14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.15
ANALYSIS
The Board finds that appellant has no more than two percent impairment of the right leg.
OWCP accepted his claim for right ankle sprain, right knee contusion, and right lateral meniscus
derangement. It authorized right knee arthroscopy performed on February 5, 2014. The Board
finds that the weight of the medical evidence rests with the opinion of Dr. Slutsky, OWCP’s
medical adviser, who provided the only impairment rating that properly applied the sixth edition
of the A.M.A., Guides.
In a May 30, 2014 report, Dr. O’Toole, appellant’s treating physician, diagnosed primary
knee arthritis (a three-millimeter cartilage full-thickness articular cartilage defect) and found that
appellant had reached maximum medical improvement on that day. He classified his impairment
as a class 1 default value of seven percent under Table 16-3, on page 510, of the A.M.A., Guides.
Dr. O’Toole found a grade modifier 1 for functional history as appellant had moderate pain
going up or down stairs, but no other activity problems. He found a grade modifier 0 for
physical examination as his findings were consistently unremarkable compared to those of
Drs. Harman and Stefanon. Dr. O’Toole found a grade modifier 2 for clinical studies as MRI
scan findings were consistent with his diagnosis with moderate changes evidence. Applying the
net adjustment formula resulted in a net adjustment of zero or a grade C impairment which
equated to a seven percent of the right lower extremity.

13

Id. at 23-8.

14

Id. at 497, 544-53.

15

See supra note 10, Chapter 2.808.6(f) (February 2013).

6

On August 26, 2014 Dr. Slutsky reviewed the medical record, including Dr. O’Toole’s
report. He found that Dr. O’Toole’s impairment rating was not acceptable as it was based on a
diagnosis of full-thickness articular cartilage defect and/or three millimeters of joint space
narrowing in the primary joint of the right knee rather than a diagnosis of partial thickness
articular cartilage defect as indicated by the February 5, 2014 surgical report. Dr. Slutsky further
found that Dr. O’Toole had not provided specific joint space measurements in all three knee
compartments. He used the diagnosis-based method in the sixth edition of the A.M.A., Guides,
to rate appellant’s impairment. Dr. Slutsky determined that a diagnosis of partial lateral
meniscectomy resulted in a class 1 impairment. He found a grade modifier 1 for functional
history under Table 16-6, page 516, and a grade modifier 0 for physical examination under Table
16-7, page 517. Dr. Slutsky found that no grade modifier was applicable for clinical studies. He
applied the net adjustment formula and concluded that appellant had two percent right lower
extremity impairment based on findings in Dr. O’Toole’s evaluation.
To determine the extent and degree of any employment-related impairment of appellant’s
right lower extremity, OWCP referred appellant to Dr. Douthit for a second opinion evaluation.
Examination of both knees revealed a range of motion of 10/100 degrees on the right and 0/130
degrees on the left. Appellant could squat only to 90 degrees. His knee was stable. There was
no joint effusion. There was 1+ crepitation each of the right and left patellofemoral joints. No
instability was noted. Drawer signs and a Lachman sign test were negative. Dr. Douthit
determined that 100 degrees of flexion and -10 degrees of extension yielded 10 percent
permanent impairment of the right lower extremity under the sixth edition of the A.M.A.,
Guides. He advised that the diagnosed-based method was not equitable to rate appellant’s
impairment as there was no measureable joint space narrowing.
On April 24, 2015 Dr. Slutsky reviewed the medical record, including Dr. Douthit’s
April 6, 2015 report and disagreed with his 10 percent right leg impairment rating. He explained
that Dr. Douthit used invalid range of motion measurements, noting that previous measurements
including those from Dr. O’Toole’s May 30, 2014 evaluation were within normal limits.
Dr. Slutsky related that his right knee range of motion findings of -10 to 100 degrees may
represent a temporary exacerbation of appellant’s condition, but did not reflect consistent range
of motion findings and his best effort. He reasoned that, under the A.M.A., Guides, the
diagnosis-based method was the preferred method for rating impairment while range of motion
was used primarily as a grade modifier. Dr. Slutsky reiterated his prior calculations as set forth
in his prior report of August 26, 2014, and concluded that appellant had two percent impairment
of his right lower extremity under the A.M.A., Guides.
The Board finds that Dr. Slutsky properly reviewed the medical record and evaluated
appellant’s right lower extremity impairment in accordance with the A.M.A., Guides. There is
no medical evidence in conformance with the A.M.A., Guides showing a greater impairment.
Appellant has not met his burden of proof to establish greater than two percent right leg
impairment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish more than
two percent impairment of the right leg, for which he received a schedule award.

7

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

